Rose, J.
This is a suit in equity for an injunction. August F. Schafersman, Harry Thorndyke, and school district 43, Dodge county, are plaintiffs. School district 85, Dodge county, and the members of the school board of district 85 are defendants. Assuming to act under statutory authority, the county superintendent, county clerk and county board of Dodge county made an order detaching a quarter section of land owned by Schafersman and Thorn-dyke in district 43 and annexing it to district 85. Comp. St. 1922, sec. 6267; Comp. St. 1929, sec. 79-130. Plaintiffs applied for an injunction to prevent defendants from exercising jurisdiction over the land mentioned and from subjecting it to taxation for school purposes, on the ground that the legislation under which the county officers assumed to act and the order made by them were unconstitutional and void. Upon pleadings and evidence putting in issue the validity of the statute cited, the district court held it unconstitutional and granted the injunction for which plaintiffs prayed. Defendants appealed.
Plaintiffs pursued a proper remedy. There is no error in the proceedings and decree below. This suit is a com*674panion of Ruwe v. School District, ante, p. 668, in which the legislation and order in question herein were reviewed and adjudged void.
Affirmed.